AFFIRMED; Opinion Filed September 11, 2014.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01431-CR

                           ERKENIS DESEAN WHITE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-62525-T

                               MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                    Opinion by Justice Lang

       A jury convicted Erkenis Desean White of aggravated robbery with a deadly weapon.

See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011). The trial court assessed punishment at

thirty-five years’ imprisonment. On appeal, appellant’s attorney filed a brief in which she

concludes the appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief

to appellant. We advised appellant of his right to file a pro se response, but he did not file a pro
se response. See Kelly v. State, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                      / Douglas S. Lang /
                                                      DOUGLAS S. LANG
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131431F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ERKENIS DESEAN WHITE, Appellant                    Appeal from the 283rd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01431-CR       V.                        F12-62525-T).
                                                   Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                       Bridges and Evans participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 11, 2014.




                                             -3-